DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

This is a final office action prepared in response to the claim amendments and remarks filed by the applicant on April 25, 2022 relating to U.S. Patent Application No. 16/920,372 filed on July 2, 2020. Claims 1, 2, 13 and 14 have been amended. Claims 1 – 24 are pending and have been examined.


  Response to Arguments

Applicant's Remarks filed on April 25, 2022 have been fully considered.
With respect to the Claim Interpretation objection, Applicant has amended Claims 1, 2, 13 and 14 to remove the word “if” from the limitation. The Claim Interpretation objection is withdrawn.
With respect to the 35 USC § 101 rejection, Applicant asserts that the claims are not directed to any of the enumerated judicial exceptions in that the claims are directed to systems and methods in which an issuing bank maintains a server that hosts the validating blockchain together with a consortium of other hosts that proffers a technical improvement.             (Remarks, pp. 14-16). Examiner respectfully disagrees. The claims recite a system for processing a transaction between banks in a network which recites an abstract idea amounting to concepts involving commercial interactions including agreements and business relations, (See Section 101 rejection below).
Applicant further asserts that the claims integrate the alleged judicial exception into a practical application, in that the claim limitations use the alleged judicial exception in connection with a “particular machine or manufacture that is integral to the claim.” (Remarks pp. 16-17). Examiner respectfully disagrees. All of the hardware elements are recited at a high level of generality and used as tools to implement the abstract idea. 
Applicant further asserts that the claims recite significantly more than the alleged abstract idea in that they provide a technical solution to a technical problem of payment card validation which enhances the ease, speed and availability of transaction processing and a consortium type blockchain which improves conventional credit card network infrastructure. (Remarks, pp. 17-18). Examiner respectfully disagrees. There is no technical problem or solution. The claims recite an improvement to a process method. The claims do not integrate the abstract idea into a practical application or amount to significantly more. (See Section 101 rejection below). The Section 101 rejection is maintained.  
With respect to the 35 USC § 103 rejection, Applicant asserts that the cited references do not teach the claim limitations, particularly that the citations (Pars. 41 and 71) to Castinado are interpreted out of context and irrespective of this, do not disclose the limitation "a network of banks (ie. consortium) are networked together (as nodes on a blockchain) in order to validate transactions among them. The blockchain includes (is hosted by) all of the banks in the network/consortium, including the first bank."  (Remarks, pp. 12 – 13). Examiner respectfully disagrees. (See Castinado Pars. 39, 40 and 64 and the Section 103 rejection below). The Section 103 rejection is maintained. 

Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 24 are rejected pursuant to 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 - Statutory Class
Claims 1 – 12 are directed to a system for processing payment card transactions over a blockchain network. Claims 13 – 24 are a directed to method for processing payment card transactions over a blockchain network. Therefore, on their face, each of the claims is directed to a statutory class of invention.

Step 2A, Prong 1 – Abstract Idea 
Claim 1 recites a  system for processing credit card transactions over a blockchain network, the system comprising: one or more processors; and one or more memory devices storing instructions which, when executed by the one or more processors, cause the system to perform operations of: acquiring, from a credit card provided by a first network participant to a second network participant, first bank information, wherein the first bank information comprises details that provide one or more of: an identity of a first bank, an address of a first blockchain hosted in whole or in part by the first bank, and a first digital wallet address, wherein the wallet address is associated with a first digital wallet of the first network participant, and wherein the first digital wallet of the first network participant is associated with a first account held by the first network participant with the first bank; determining whether the identity of the first bank is the same as the identity of a second bank, wherein the second bank is a bank with which the second network participant holds a second account, and further wherein a second digital wallet of the second network participant is associated with the second account; transmitting, upon determining that the first bank and the second bank are separate banks, a request to a blockchain to validate that the credit card is usable for the proposed transaction, wherein the second network participant is registered with the first bank for validation and/or fund reception purposes, and wherein the blockchain is hosted by a bank consortium of which the first bank is a member; receiving from the blockchain a validation indication, wherein the validation indication specifies whether or not the credit card is validated for the proposed transaction; causing, responsive to the validation indication specifying that the credit card is validated for the proposed transaction, one or more of: a designated amount of credit tokens to be transferred from the first digital wallet to the second digital wallet, wherein the transferred credit tokens are exchangeable for fiat-currency at a predetermined exchange rate at one of the first bank and the second bank; and the designated amount of credit tokens to be transferred from the second digital wallet to the first bank as proof of payment, and a corresponding amount of fiat currency to be deposited into the second account by the first bank; computing an amount of interest to be charged to the first network participant based on the designated amount of credit tokens being transferred from the first digital wallet to the second digital wallet. The abstract idea recited in Claim 1 is the underlined portions of the claim indicated above. The abstract idea recites a system for processing a transaction between banks in a network which amounts to concepts involving commercial interactions including agreements and business relations which fall under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance. Claim 13 is abstract for similar reasons.

Step 2A, Prong 2 – Practical Application
Claim 1 recites a system for processing credit transactions over a blockchain network, the system comprising: one or more processors; and one or more memory devices storing instructions which, when executed by the one or more processors, cause the system to perform operations of: acquiring, from a credit card provided by a first network participant to a second network participant, first bank information, wherein the first bank information comprises details that provide one or more of: an identity of a first bank, an address of a first blockchain hosted in whole or in part by the first bank, and a first digital wallet address, wherein the wallet address is associated with a first digital wallet of the first network participant, and wherein the first digital wallet of the first network participant is associated with a first account held by the first network participant with the first bank; determining whether the identity of the first bank is the same as the identity of a second bank, wherein the second bank is a bank with which the second network participant holds a second account, and further wherein a second digital wallet of the second network participant is associated with the second account; transmitting, upon determining that the first bank and the second bank are separate banks, a request to a blockchain to validate that the credit card is usable for the proposed transaction, wherein the second network participant is registered with the first bank for validation and/or fund reception purposes, and wherein the blockchain is hosted by a bank consortium of which the first bank is a member; receiving from the blockchain a validation indication, wherein the validation indication specifies whether or not the credit card is validated for the proposed transaction; causing, responsive to the validation indication specifying that the credit card is validated for the proposed transaction, one or more of: a designated amount of credit tokens to be transferred from the first digital wallet to the second digital wallet, wherein the transferred credit tokens are exchangeable for fiat-currency at a predetermined exchange rate at one of the first bank and the second bank; and the designated amount of credit tokens to be transferred from the second digital wallet to the first bank as proof of payment, and a corresponding amount of fiat currency to be deposited into the second account by the first bank; computing an amount of interest to be charged to the first network participant based on the designated amount of credit tokens being transferred from the first digital wallet to the second digital wallet. Claim 13 recites a method for processing payment card transactions over a blockchain network comprising similar elements to Claim 1. The additional elements of Claim 1 are underlined above and amount to no more than instructions to implement the abstract idea with computer(s), processor(s), memory and software which do not integrate the abstract idea into a practical application. In addition, the additional elements in Claim 1 amount to generally linking the judicial exception (processing a payment card transaction) to a particular technological environment or field of use (blockchain network, credit tokens) and do not doe not integrate the abstract idea into a practical application. Therefore, Claims 1 and 13 are directed to an abstract idea without a practical application.

Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of the independent Claims 1 and 13 add only instructions to implement the abstract idea with computer(s), processor(s), memory and software and generally link the judicial exception to a particular technological environment. The additional elements do not provide an inventive concept. Based on the aforementioned and the reasons given in the discussion of Step 2A, Prong 2 above, the additional elements fail to add significantly more to the abstract idea.

Dependent claims
Claims 2 and 14 (first bank and second bank are separate banks), Claims 3 and 15 (receiving adjusted token balance in the digital wallet), Claims 4 and 16 (payment card used based on entity-agnostic token amount, entity-specific token amount and second network participant’s preferred form of payment), Claims 5 and 17 (payment card used based on interest rate, card entity, reward, incentive, balance or impact on credit score), Claims 6 and 18 (jurisdiction specific credit tokens exchangeable for local fiat currency and exchangeable for foreign currency),  Claims 7 and 19 (credit tokens transferred from second digital wallet to first bank for exchange of fiat currency, receive indication of token exchange and adjusted digital token balance in digital wallet), Claims 8 and 20 (credit tokens transferred from second digital wallet to second bank for exchange of fiat currency, receive indication of token exchange and adjusted digital token balance in digital wallet), Claims 9 and 21 (first bank information comprises validation of blockchain IP address), Claims 10 and 22 (validation indication results from a consensus operation), Claims 11 and 23 (validation results from proof of authority consensus, proof of history consensus, proof of work consensus, proof of two consensus or proof of stake consensus operation)2 and Claims 12 and 24 (pre-validation check of payment card based on account balance) further define and merely add specificity to the abstract idea. Thus, the dependent claims also fail to add significantly more to the abstract idea.  

As such, Claims 1 – 24 are not patent eligible.

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Maeng, US 10,762,478 B1, (“Maeng”), in view of  Castinado et al., US 2020/0005299 A1, (“Castinado”), in further view of Opondo et al., US 2021/0081946 A1, (“Opondo”).

Claim 1:  
Maeng teaches:
A system for processing credit card transactions over a blockchain network, the system comprising: one or more processors; and one or more memory devices storing instructions which, when executed by the one or more processors, cause the system to perform operations of: (See Maeng, Col. 2, lines 39 - 46 (FIG. 1, example environment 100 includes a mobile wallet application 120 (mobile wallet) operating on a mobile device 110. The mobile wallet application 120 includes one or more payment elements (e.g., credit or debit cards) and non-payment elements (e.g., identification cards), Col 2, lines 60 – 64 (The financial institution system 130 may include a private e-currency management system 132 which may register private e-currency (PE) cards on mobile wallets with a network associated with the financial institution.), Col 2, lines 65 - 67, Col. 3, lines 1 - 3 (The environment 100 also includes one or more merchant systems 140 which may be registered members of the financial institution's private e-currency network. The merchant systems 140 may include one or more computing systems capable of receiving transaction requests from mobile wallets including transaction requests from the PE card 122 using the private e-currency and recording the private e-currency transactions in a blockchain.))

acquiring, from a credit card provided by a first network participant to a second network participant, first bank information, wherein the first bank information comprises details that provide one or more of: an identity of a first bank, an address of a first blockchain hosted in whole or in part by the first bank, and a first digital wallet address, wherein the wallet address is associated with a first digital wallet of the first network participant, and wherein the first digital wallet of the first network participant is associated with a first account held by the first network participant with the first bank; (See Maeng, Col 2, lines 60 – 64 (The financial institution system 130 may include a private e-currency management system 132 which may register PE cards on mobile wallets with a network associated with the financial institution.))

determining whether the identity of the first bank is the same as the identity of a second bank, wherein the second bank is a bank with which the second network participant holds a second account, and further wherein a second digital wallet of the second network participant is associated with the second account; (See Maeng, Col 2, lines 65 - 67, Col. 3, lines 1 - 3 (The environment 100 also includes one or more merchant systems 140 which may be registered members of the financial institution's private e-currency network. The merchant systems 140 may include one or more computing systems capable of receiving transaction requests from mobile wallets.))

causing, responsive to the validation indication specifying that the credit card is validated for the proposed transaction, one or more of: a designated amount of credit tokens to be transferred from the first digital wallet to the second digital wallet, wherein the transferred credit tokens are exchangeable for fiat-currency at a predetermined exchange rate at one of the first bank and the second bank; and the designated amount of credit tokens to be transferred from the second digital wallet to the first bank as proof of payment, and a corresponding amount of fiat currency to be deposited into the second account by the first bank;  (See Maeng, Col. 4, lines 39 – 41 (The mobile wallet may display a balance of the private e-currency available to the wallet.), Col. 3, lines 18 – 23 (The financial institution system 130 may maintain multiple exchange rates for the private e-currency allowing the private e-currency to be redeemed for multiple, different government-issued paper currency depending on the geography of the wallet.))

Maeng does not expressly disclose, however, Castinado discloses:
transmitting, upon determining that the first bank and the second bank are separate banks, a request to a blockchain to validate that the credit card is usable for the proposed transaction, wherein the second participant is registered with the first bank for validation and/or fund reception purposes, and wherein the blockchain is hosted by a bank consortium of which the first bank is a member; (See Castinado, Par. 39 (The mobile device 200 and the personal computing device 300 are configured to communicate over a network 150 with a financial institution system(s) 400 and, in some cases, one or more other financial institution systems 170 and with the blockchain, as represented by the block chain distributed network systems 500.), Par. 4l (The financial institution system(s) 400 are in network communication with other devices, such as other financial institutions ' transaction / banking systems 170, block chain systems 500.), Par. 64 (The processing device 520 is configured to use the network communication interface 510 to receive information from and/or provide information and commands to a mobile device 200, a personal computing device 300, other financial institution systems 170, other block chain network systems 500, the financial institution system(s) 400 and/or other devices via the network 150.))

receiving from the blockchain a validation indication, wherein the validation indication specifies whether or not the credit card is validated for the proposed transaction; (See Castinado, Par 40 (In general, a mobile device 200 is configured to connect with the network 150 to log the first user 110 into a block chain interface 492 of the financial institution system(s) 400 and/or the block chain distributed network systems 500 (i.e., "block chain systems 500). A user, in order cation and/or mobile banking application on the financial institution system(s) 400 must authenticate with the financial institution system(s) 400 and/or another system. Similarly, in some embodiments, in order to access the distributed ledger(s) of the block chain systems 500, a user must authenticate with the financial institution system(s) 400 and/or another system, such as one of the block chain systems 500. For example, logging into the financial institution system(s) 400 generally requires that the first user 110 authenticate his/her identity using a user name, a passcode, a cookie, a biometric identifier, a private key, a token, and/or another authentication mechanism that is provided by the first user 110 to the financial institution system(s) 400 via the mobile device 200. to access the first user's account(s), online banking application and/or mobile banking application on the financial institution system(s) 400 must authenticate with the financial institution system(s) 400 and/or another system. Similarly, in some embodiments, in order to access the distributed ledger(s) of the block chain systems 500, a user must authenticate with the financial institution system(s) 400 and/or another system, such as one of the block chain systems 500. For example, logging into the financial institution system(s) 400 generally requires that the first user 110 authenticate his/her identity using a user name, a passcode, a cookie, a biometric identifier, a private key, a token, and/or another authentication mechanism that is provided by the first user 110 to the financial institution system(s) 400 via the mobile device 200.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Maeng discussed above, a step for different banks in a network validating a transaction between them on blockchain, as taught by Castinado. Maeng teaches a mobile wallet application utilizing digital currency among merchants and financial institutions in a network. It would have been obvious for Maeng in his mobile wallet application to include a step for banks in a network validating a transaction between them on blockchain so as make transactions between different bank more efficient to validate and create a transparent and immutable record of the transactions. Since the claimed invention is merely a combination of old elements, Maeng’s mobile wallet application utilizing digital currency among merchants and financial institutions in a network and Castinado’s step for different banks in a network validating a transaction between them on blockchain, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Maeng does not expressly disclose, however, Opondo discloses:
computing an amount of interest to be charged to the first network participant based on the designated amount of credit tokens being transferred from the first digital wallet to the second digital wallet. (See Opondo, Abstract (Embodiments provide methods, and systems for facilitating microcredit for processing a payment transaction), Fig. 4, Par. 31 (The microcredit offer includes a loan amount, an interest rate and a plurality of terms and conditions applicable to the microcredit offer.))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Maeng and Castinado discussed above, a step for charging interest for providing credit in a transaction, as taught by Opondo. Maeng teaches a mobile wallet application utilizing digital currency among merchants and financial institutions in a network. Castinado teaches different banks in a network validating a transaction between them on blockchain. It would have been obvious for Maeng in his mobile wallet application to include a step for banks in a network validating a transaction between them on blockchain and charging an interest for credit supplied to a participant’s wallet so as make transactions between different bank more efficient to validate and create a transparent and immutable record of the transactions and earn a fee for providing credit. Since the claimed invention is merely a combination of old elements, Maeng’s mobile wallet application utilizing digital currency among merchants and financial institutions in a network and Castinado’s step for different banks in a network validating a transaction between them on blockchain and Opondo’s interest charge for providing credit, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 2:  
Maeng, Castinado and Opondo teach each and every element of Claim 1 above.
Maeng further teaches:
transmitting, upon determining that the first bank and the second bank are a single bank, a request to validate that the credit card is usable for a proposed transaction, wherein execution of the proposed transaction would require a designated amount of credit tokens to be transferred from the first digital wallet to the second digital wallet; (See Maeng, Col. 4, lines 29 – 33 (The requested PE amount and payment credentials for the financial account may be sent to the FI system, which may in tum issue the PE amount, debit the user's financial account, and record the transaction in a blockchain.));

wherein the request to validate is transmitted to a blockchain hosted by at least one of: the single bank, and a bank consortium of which the single bank is a member; (See Maeng, Col. 4, lines 12 – 13 (The mobile wallet may register with a network associated with a financial institution.), lines 26 - 33 (the mobile wallet may receive a private e-currency (PE) amount from the financial institution (FI) system. This may include receiving a user input of the PE amount and a selection of a financial account for paying for the PE amount. The financial account may be a checking account or a credit card account. The requested PE amount and payment credentials for the financial account may be sent to the FI system, which may in tum issue the PE amount, debit the user's financial account, and record the transaction in a blockchain.))

receiving from the blockchain, a validation indication, wherein the validation indication specifies whether or not the credit card is validated for the proposed transaction; -- 106 – (See Maeng, Col. 4, lines 29 – 33 (The requested PE amount and payment credentials for the financial account may be sent to the FI system, which may in turn issue the PE amount, debit the user's financial account, and record the transaction in a blockchain.), lines 39 – 41 (The mobile wallet may display a balance of the private e-currency available to the wallet.))60KN-314379-US2PATENT APPLICATIONAttorney Docket No. 60KN-314379-US2

causing, responsive to the validation indication specifying that the credit card is validated for the proposed transaction, at least one of: the designated amount of credit tokens to be transferred from the first digital wallet to the second digital wallet; and the designated amount of credit tokens to be transferred from the second digital wallet to the first bank as proof of payment, and a corresponding amount of fiat currency to be deposited into the second account by the first bank. (See Maeng, Col. 4, lines 39 – 41 (The mobile wallet may display a balance of the private e-currency available to the wallet.), Col. 3, lines 18 – 23 (The financial institution system 130 may maintain multiple exchange rates for the private e-currency allowing the private e-currency to be redeemed for multiple, different government-issued paper currency depending on the geography of the wallet.))

Claim 3:
Maeng, Castinado and Opondo teach each and every element of Claim 1 above.
Maeng further teaches:
the designated amount of credit tokens transferred from the first digital wallet to the second digital wallet comprises an amount of credit tokens, and further wherein the one or more memory devices store instructions which, when executed by the one or more processors, further cause the system to perform operations of: reflecting, upon receiving a transfer indication from the blockchain, an adjusted token balance in one or more of: the digital wallet of the first network participant and the digital wallet of the second network participant.  (See Maeng, Col. 4, lines 29 – 33 (The requested PE amount and payment credentials for the financial account may be sent to the FI system, which may in turn issue the PE amount, debit the user's financial account, and record the transaction in a blockchain.), lines 39 – 41 (The mobile wallet may display a balance of the private e-currency available to the wallet.))

Claim 4:
Maeng, Castinado and Opondo teach each and every element of Claim 1 above.
Maeng further teaches:
the credit card is selected from among the plurality of credit cards based on one or more of: (i) an entity-agnostic token amount required to complete the proposed transaction, (See Maeng, Col. 2, lines 24 – 33 (A private e-currency refers to a digital currency backed by a financial institution (entity-specific token) and only available for transactions with members of a network associated with the financial institution. The financial institution may also guarantee the conversion of the private e-currency into one or more government-backed currencies, allowing users to convert private e-currency to government-backed currency)(participant’s preferred form of payment – entity agnostic amount.))
 
(ii) an entity-specific token amount required complete the proposed transaction and (See Maeng, Col. 2, lines 24 – 33 (A private e-currency refers to a digital currency backed by a financial institution (entity-specific token) and only available for transactions with members of a network associated with the financial institution.))

(iii) the second network participant's preferred form of payment the proposed transaction. (See Maeng, Col. 2, lines 24 – 33 (A private e-currency refers to a digital currency backed by a financial institution (entity-specific token) and only available for transactions with members of a network associated with the financial institution. The financial institution may also guarantee the conversion of the private e-currency into one or more government-backed currencies, allowing users to convert private e-currency to government-backed currency)(participant’s preferred form of payment.))

Claim 5:
Maeng, Castinado and Opondo teach each and every element of Claim 1 above.
Maeng further teaches:
the credit card provided by a first network participant to a second network participant is selected among a plurality of credit cards held in the first digital wallet, wherein the selection is based on one or more of: an interest rate applicable to credit tokens associated with each of the plurality of credit cards; the entity that minted the credit tokens associated with each of the plurality of credit cards; a reward applicable to the spending of credit tokens associated with each of the plurality of credit cards; an incentive applicable to the spending of credit tokens associated with each of the plurality of credit cards; a balance associated with each of the plurality of credit cards; and an impact on a credit score of the first network participant based on the use of one or more of the plurality of credit cards. (See Maeng, Col. 2, lines 44 – 48 (The mobile wallet application 120 includes one or more elements such as payment elements (e.g., credit or debit cards) and non-payment elements (e.g., identification cards). One of the elements may be a private e-currency (PE) card 122 for transacting using the private e-currency.), Col. 3, lines 1-4 (The merchant system receives transaction requests from the mobile wallet from the PE card using the private e-currency of the financial institution.), lines 35 – 40 (The financial institution 130, mobile wallet 120/PE card 122, merchant system(s) 140 and ATM(s) 150 may use the blockchain 160 to record transactions between them (e.g., payments using private e-currency, issuing of private e-currency) and query the blockchain for private e-currency balances.))  

Claim 6:
Maeng, Castinado and Opondo teach each and every element of Claim 1 above.
Maeng further teaches:
the credit card provided by a first network participant to a second network participant is configured to store jurisdiction specific credit tokens; wherein the jurisdiction specific credit tokens are exchangeable for local fiat currency, and are exchangeable for foreign currency at a predetermined exchange rate.  (See Maeng, Col. 4, lines 39 – 41 (The mobile wallet may display a balance of the private e-currency available to the wallet.), Col. 3, lines 18 – 23 (The financial institution system 130 may maintain multiple exchange rates for the private e-currency allowing the private e-currency to be redeemed for multiple, different government-issued paper currency depending on the geography of the wallet.))

Claim 7:
Maeng, Castinado and Opondo teach each and every element of Claim 1 above.
Maeng further teaches:
causing one or more of the credit tokens to be transferred from the second digital wallet to the first bank for exchange of fiat currency; (See Maeng, Col. 4, lines 39 – 41 (The mobile wallet may display a balance of the private e-currency available to the wallet.), Col. 3, lines 18 – 23 (The financial institution system 130 may maintain multiple exchange rates for the private e-currency allowing the private e-currency to be redeemed for multiple, different government-issued paper currency depending on the geography of the wallet.))

causing, responsive to a selection by the second network participant, second bank information to be transmitted to the first bank, wherein the second bank information comprises details that identify the second bank and a second digital wallet address associated with the second digital wallet of the second network participant, wherein the second digital wallet of the second network participant is associated the second account held by the second network participant with the second bank; (See Maeng, Col. 4, lines 12 – 13 (The mobile wallet may register with a network associated with a financial institution.), lines 24 - 37 (The mobile wallet may receive a private e-currency (PE) amount from the financial institution (FI) system. This may include receiving a user input of the PE amount and a selection of a financial account for paying for the PE amount. The financial account may be a checking account or a credit card account. The requested PE amount and payment credentials for the financial account may be sent to the FI system, which may in tum issue the PE amount, debit the user's financial account, and record the transaction in a blockchain. The mobile wallet may further receive a PE address for the PE amount or may provide a PE address to the FI system for depositing the requested PE amount at the address.))

receiving, after causing the one or more digital tokens to be transferred from the second digital wallet to the first bank for exchange, an exchange indication confirming that the one or more digital tokens transferred from the second digital wallet to the first bank have been exchanged for fiat currency; (See Maeng, Col. 4, lines 29 – 33 (The requested PE amount and payment credentials for the financial account may be sent to the FI system, which may in turn issue the PE amount, debit the user's financial account, and record the transaction in a blockchain.), lines 39 – 41 (The mobile wallet may display a balance of the private e-currency available to the wallet.))60KN-314379-US2PATENT APPLICATIONAttorney Docket No. 60KN-314379-US2

reflecting, upon receiving the exchange indication from the first bank, an adjusted digital token balance in a digital wallet of the second network participant.  (See Maeng, Col. 3, lines 35 – 43 (The financial institution 130, mobile wallet 120/PE card 122, merchant system(s) 140 and ATM(s) 150 may use the blockchain 160 to record transactions between them (e.g., payments using private e-currency, issuing of private e-currency) and query the blockchain for private e-currency
balances, for example. The environment 100 also may also include miners (not shown) that confirm or validate transaction requests and add validated transactions as a new block to the blockchain 160.))

Claim 8:
Maeng, Castinado and Opondo teach each and every element of Claim 1 above.
Maeng further teaches:
causing one or more of the credit tokens to be transferred from the second digital wallet to the second bank for exchange of fiat currency; (See Maeng, Col. 4, lines 39 – 41 (The mobile wallet may display a balance of the private e-currency available to the wallet.), Col. 3, lines 18 – 23 (The financial institution system 130 may maintain multiple exchange rates for the private e-currency allowing the private e-currency to be redeemed for multiple, different government-issued paper currency depending on the geography of the wallet.)) 

receiving, after causing the one or more digital tokens to be transferred from the second digital wallet to the second bank for exchange, an exchange indication confirming that the one or more digital tokens transferred from the second digital wallet to the second bank have been exchanged for fiat currency; (See Maeng, Col. 4, lines 29 – 33 (The requested PE amount and payment credentials for the financial account may be sent to the FI system, which may in turn issue the PE amount, debit the user's financial account, and record the transaction in a blockchain.), lines 39 – 41 (The mobile wallet may display a balance of the private e-currency available to the wallet.))60KN-314379-US2PATENT APPLICATIONAttorney Docket No. 60KN-314379-US2

reflecting, upon receiving the exchange indication from the second bank, an adjusted digital token balance in a digital wallet of the second network participant.  (See Maeng, Col. 3, lines 35 – 43 (The financial institution 130, mobile wallet 120/PE card 122, merchant system(s) 140 and ATM(s) 150 may use the blockchain 160 to record transactions between them (e.g., payments using private e-currency, issuing of private e-currency) and query the blockchain for private e-currencybalances, for example. The environment 100 also may also include miners (not shown) that confirm or validate transaction requests and add validated transactions as a new block to the blockchain 160.))

Claim 9:
Maeng, Castinado and Opondo teach each and every element of Claim 1 above.
Maeng further teaches:
the first bank information comprises a validation blockchain IP address associated with a blockchain node associated with the first network participant.  (See Maeng, Col. 3, lines 24 – 34 (The environment 100 further includes a blockchain 160. The blockchain 160 may be a data structure storing transactions in the private e-currency. It may operate across multiple computers and may be a public or private blockchain. In one example, the blockchain 160 is a private blockchain with read and write access limited to members of the financial institution's network.))

Claim 10:
Maeng, Castinado and Opondo teach each and every element of Claim 1 above.
Maeng further teaches:
the validation indication results from a consensus operation. (See Maeng, Col. 8 lines 18 – 35 (FIG. 6 is a timing diagram 600 showing an example of processing private e-currency. The example is illustrated with a mobile wallet 610, a payment recipient such as a merchant 620, a financial institution system 630 and a blockchain 640. At 611, the mobile wallet 610 may request an amount of private e-currency (PE) from the financial institution 630. The financial institution may issue the PE amount to the mobile wallet at 68 and record the transaction in the blockchain 640 at 613. As noted in the diagram, the issuing of the e-currency to the mobile wallet 610 and the recording of the issuance in the blockchain may be per formed simultaneously or near simultaneously. Issuing the    e-currency to the mobile wallet may include notifying the wallet of the recording of the transaction in blockchain. It may also include providing an address for the private e-currency. The recording in the blockchain may serve as proof that that mobile wallet owns the requested amount in private e-currency.))

Claim 11:
Maeng, Castinado and Opondo teach each and every element of Claim 1 above.
Maeng further teaches:
the validation indication results from one or more of a proof-of-authority consensus operation, a proof-of-history consensus operation, and a proof-of- work consensus operation, a proof-of-two consensus operation and a proof-of-stake consensus operation. (See Maeng, Col. 8 lines 18 – 35 (FIG. 6 is a timing diagram 600 showing an example of processing private e-currency. The example is illustrated with a mobile wallet 610, a payment recipient such as a merchant 620, a financial institution system 630 and a blockchain 640. At 611, the mobile wallet 610 may request an amount of private e-currency (PE) from the financial institution 630. The financial institution may issue the PE amount to the mobile wallet at 68 and record the transaction in the blockchain 640 at 613. As noted in the diagram, the issuing of the e-currency to the mobile wallet 610 and the recording of the issuance in the blockchain may be per formed simultaneously or near simultaneously. Issuing the e-currency to the mobile wallet may include notifying the wallet of the recording of the transaction in blockchain. It may also include providing an address for the private e-currency. The recording in the blockchain may serve as proof that that mobile wallet owns the requested amount in private e-currency.))

Claim 12:
Maeng, Castinado and Opondo teach each and every element of Claim 1 above.
Maeng further teaches:
the one or more memory devices store instructions which, when executed by the one or more processors, further cause the system to perform operations of: performing, prior to transmitting the request to validate to the blockchain, a pre-validation check for use of the credit card in a proposed transaction, wherein the pre-validation is based on an account balance associated with a the credit card and known to the digital wallet of the first network participant, wherein the digital wallet of the first network participant is stored in a node of the first network participant.  (See Maeng, Col. 8, lines 42 – 47 (At 616, the merchant system 320 may access the blockchain 640 and query the blockchain for confirmations of the transaction request (submitted at 615).  At 617, the merchant system may verify whether the mobile wallet has stable private e-currency in the amount of payment.))

Claim 13:  
Maeng teaches:
A method for processing credit card transactions over a blockchain network, the method comprising: (See Maeng, Col. 2, lines 39 - 46 (FIG. 1, example environment 100 includes a mobile wallet application 120 (mobile wallet) operating on a mobile device 110. The mobile wallet application 120 includes one or more payment elements (e.g., credit or debit cards) and non-payment elements (e.g., identification cards), Col 2, lines 60 – 64 (The financial institution system 130 may include a private e-currency management system 132 which may register private e-currency (PE) cards on mobile wallets with a network associated with the financial institution.), Col 2, lines 65 - 67, Col. 3, lines 1 - 3 (The environment 100 also includes one or more merchant systems 140 which may be registered members of the financial institution's private e-currency network. The merchant systems 140 may include one or more computing systems capable of receiving transaction requests from mobile wallets including transaction requests from the PE card 122 using the private e-currency and recording the private e-currency transactions in a blockchain.))

acquiring, from a credit card provided by a first network participant to a second network participant, first bank information, wherein the first bank information comprises details that provide one or more of: an identity of a first bank, an address of a first blockchain hosted in whole or in part by the first bank, and a first digital wallet address -- 110 --associated with a first digital wallet of the first network participant, wherein the first digital wallet of the first network participant is associated with a first account held by the first network participant with the first bank; (See Maeng, Col 2, lines 60 – 64 (The financial institution system 130 may include a private e-currency management system 132 which may register PE cards on mobile wallets with a network associated with the financial institution.))

determining whether the identity of the first bank is the same as the identity of a second bank, wherein the second bank is a bank with which the second network participant holds a second account, and further wherein a second digital wallet of the second network participant is associated with the second account; (See Maeng, Col 2, lines 65 - 67, Col. 3, lines 1 - 3 (The environment 100 also includes one or more merchant systems 140 which may be registered members of the financial institution's private e-currency network. The merchant systems 140 may include one or more computing systems capable of receiving transaction requests from mobile wallets.))

causing, responsive to the validation indication specifying that the credit card is validated for the proposed transaction, at least one of: a designated amount of credit tokens to be transferred from the first digital wallet to the second digital wallet, wherein the transferred credit tokens are exchangeable for fiat-currency at a predetermined exchange rate at one of the first bank and the second bank; and the designated amount of credit tokens to be transferred from the second digital wallet to the first bank as proof of payment, and a corresponding amount of fiat currency to be deposited into the second account by the first bank; (See Maeng, Col. 4, lines 39 – 41 (The mobile wallet may display a balance of the private e-currency available to the wallet.), Col. 3, lines 18 – 23 (The financial institution system 130 may maintain multiple exchange rates for the private e-currency allowing the private e-currency to be redeemed for multiple, different government-issued paper currency depending on the geography of the wallet.))

Maeng does not expressly disclose, however, Castinado discloses:
transmitting, upon determining that the first bank and the second bank are separate banks, a request to a blockchain to validate that the credit card is usable for the proposed transaction, wherein the second participant is registered with the first bank -- 111 --for validation and/or fund reception purposes, and wherein the blockchain is hosted by a bank consortium of which the first bank is a member; (See Castinado, Par. 39 (The mobile device 200 and the personal computing device 300 are configured to communicate over a network 150 with a financial institution system(s) 400 and, in some cases, one or more other financial institution systems 170 and with the blockchain, as represented by the block chain distributed network systems 500.), Par. 4l (The financial institution system(s) 400 are in network communication with other devices, such as other financial institutions ' transaction / banking systems 170, block chain systems 500.), Par. 64 (The processing device 520 is configured to use the network communication interface 510 to receive information from and/or provide information and commands to a mobile device 200, a personal computing device 300, other financial institution systems 170, other block chain network systems 500, the financial institution system(s) 400 and/or other devices via the network 150.))

receiving a validation indication, wherein the validation indication specifies whether or not the credit card is validated for the proposed transaction; (See Castinado, Par 40 (In general, a mobile device 200 is configured to connect with the network 150 to log the first user 110 into a block chain interface 492 of the financial institution system(s) 400 and/or the block chain distributed network systems 500 (i.e., "block chain systems 500). A user, in order cation and/or mobile banking application on the financial institution system(s) 400 must authenticate with the financial institution system(s) 400 and/or another system. Similarly, in some embodiments, in order to access the distributed ledger(s) of the block chain systems 500, a user must authenticate with the financial institution system(s) 400 and/or another system, such as one of the block chain systems 500. For example, logging into the financial institution system(s) 400 generally requires that the first user 110 authenticate his/her identity using a user name, a passcode, a cookie, a biometric identifier, a private key, a token, and/or another authentication mechanism that is provided by the first user 110 to the financial institution system(s) 400 via the mobile device 200. to access the first user's account(s), online banking application and/or mobile banking application on the financial institution system(s) 400 must authenticate with the financial institution system(s) 400 and/or another system. Similarly, in some embodiments, in order to access the distributed ledger(s) of the block chain systems 500, a user must authenticate with the financial institution system(s) 400 and/or another system, such as one of the block chain systems 500. For example, logging into the financial institution system(s) 400 generally requires that the first user 110 authenticate his/her identity using a user name, a passcode, a cookie, a biometric identifier, a private key, a token, and/or another authentication mechanism that is provided by the first user 110 to the financial institution system(s) 400 via the mobile device 200.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Maeng discussed above, a step for different banks in a network validating a transaction between them on blockchain, as taught by Castinado. Maeng teaches a mobile wallet application utilizing digital currency among merchants and financial institutions in a network. It would have been obvious for Maeng in his mobile wallet application to include a step for banks in a network validating a transaction between them on blockchain so as make transactions between different bank more efficient to validate and create a transparent and immutable record of the transactions. Since the claimed invention is merely a combination of old elements, Maeng’s mobile wallet application utilizing digital currency among merchants and financial institutions in a network and Castinado’s step for different banks in a network validating a transaction between them on blockchain, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Maeng does not expressly disclose, however, Opondo discloses:
computing an amount of interest to be charged to the first network participant based on the designated amount of credit tokens being transferred from the first digital wallet to the second digital wallet. (See Opondo, Abstract (Embodiments provide methods, and systems for facilitating microcredit for processing a payment transaction), Fig. 4, Par. 31 (The microcredit offer includes a loan amount, an interest rate and a plurality of terms and conditions applicable to the microcredit offer.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Maeng and Castinado discussed above, a step for charging interest for providing credit in a transaction, as taught by Opondo. Maeng teaches a mobile wallet application utilizing digital currency among merchants and financial institutions in a network. Castinado teaches different banks in a network validating a transaction between them on blockchain. It would have been obvious for Maeng in his mobile wallet application to include a step for banks in a network validating a transaction between them on blockchain and charging an interest for credit supplied to a participant’s wallet so as make transactions between different bank more efficient to validate and create a transparent and immutable record of the transactions and earn a fee for providing credit. Since the claimed invention is merely a combination of old elements, Maeng’s mobile wallet application utilizing digital currency among merchants and financial institutions in a network and Castinado’s step for different banks in a network validating a transaction between them on blockchain and Opondo’s interest charge for providing credit, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 14:  
Maeng, Castinado and Opondo teach each and every element of Claim 13 above.
Maeng further teaches:
transmitting, upon determining that the first bank and the second bank are a single bank, a request to validate that the credit card is usable for a proposed transaction, wherein execution of the proposed transaction would require a designated amount of credit tokens to be transferred from the first digital wallet to the second digital wallet; (See Maeng, Col. 4, lines 29 – 33 (The requested PE amount and payment credentials for the financial account may be sent to the FI system, which may in tum issue the PE amount, debit the user's financial account, and record the transaction in a blockchain.))

wherein the request to validate is transmitted to a blockchain hosted by at least one of: the single bank, and a bank consortium of which the single bank is a member; (See Maeng, Col. 4, lines 12 – 13 (The mobile wallet may register with a network associated with a financial institution.), lines 26 - 33 (the mobile wallet may receive a private e-currency (PE) amount from the financial institution (FI) system. This may include receiving a user input of the PE amount and a selection of a financial account for paying for the PE amount. The financial account may be a checking account or a credit card account. The requested PE amount and payment credentials for the financial account may be sent to the FI system, which may in tum issue the PE amount, debit the user's financial account, and record the transaction in a blockchain.))

receiving from the blockchain, a validation indication, wherein the validation indication specifies whether or not the credit card is validated for the proposed transaction; (See Maeng, Col. 4, lines 29 – 33 (The requested PE amount and payment credentials for the financial account may be sent to the FI system, which may in turn issue the PE amount, debit the user's financial account, and record the transaction in a blockchain.), lines 39 – 41 (The mobile wallet may display a balance of the private e-currency available to the wallet.))60KN-314379-US2PATENT APPLICATIONAttorney Docket No. 60KN-314379-US2

causing, responsive to the validation indication specifying that the credit card is validated for the proposed transaction, at least one of: the designated amount of credit tokens to be transferred from the first digital wallet to the second digital wallet; and the designated amount of credit tokens to be transferred from the second digital wallet to the first bank as proof of payment, and a corresponding amount of fiat currency to be deposited into the second account by the first bank. (See Maeng, Col. 4, lines 24 – 41 (The mobile wallet may display a balance of the private e-currency available to the wallet.), Col. 3, lines 18 – 23 (The financial institution system 130 may maintain multiple exchange rates for the private e-currency allowing the private e-currency to be redeemed for multiple, different government-issued paper currency depending on the geography of the wallet.))

Claim 15:
Maeng, Castinado and Opondo teach each and every element of Claim 13 above.
Maeng further teaches:
the designated amount of credit tokens transferred from the first digital wallet to the second digital wallet comprises an amount of credit tokens, and further comprising: reflecting, upon receiving a transfer indication from the blockchain hosted by one or more of the first bank, and a bank consortium, an adjusted token balance in one or more of: the digital wallet of the first network participant and the digital wallet of the second network participant.  (See Maeng, Col. 4, lines 29 – 33 (The requested PE amount and payment credentials for the financial account may be sent to the FI system, which may in turn issue the PE amount, debit the user's financial account, and record the transaction in a blockchain.), lines 39 – 41 (The mobile wallet may display a balance of the private e-currency available to the wallet.))60KN-314379-US2PATENT APPLICATIONAttorney Docket No. 60KN-314379-US2

Claim 16:
Maeng, Castinado and Opondo teach each and every element of Claim 13 above.
Maeng further teaches:
the credit card is selected from among the plurality of credit cards based on one or more of: (i) an entity-agnostic token amount required to complete the proposed transaction, (See Maeng, Col. 2, lines 24 – 33 (A private e-currency refers to a digital currency backed by a financial institution (entity-specific token) and only available for transactions with members of a network associated with the financial institution. The financial institution may also guarantee the conversion of the private e-currency into one or more government-backed currencies, allowing users to convert private e-currency to government-backed currency)(participant’s preferred form of payment – entity agnostic amount.))

(ii) an entity-specific token amount required complete the proposed transaction and (See Maeng, Col. 2, lines 24 – 33 (A private e-currency refers to a digital currency backed by a financial institution (entity-specific token) and only available for transactions with members of a network associated with the financial institution.))

(iii) the second network participant's preferred form of payment the proposed transaction. (See Maeng, Col. 2, lines 24 – 33 (A private e-currency refers to a digital currency backed by a financial institution (entity-specific token) and only available for transactions with members of a network associated with the financial institution. The financial institution may also guarantee the conversion of the private e-currency into one or more government-backed currencies, allowing users to convert private e-currency to government-backed currency) (participant’s preferred form of payment.))

Claim 17:
Maeng, Castinado and Opondo teach each and every element of Claim 13 above.
Maeng further teaches:
the credit card provided by a first network participant to a second network participant is selected among a plurality of credit cards held in the first digital wallet, wherein the selection is based on one or more of: an interest rate applicable to credit tokens associated with each of the plurality of credit cards; the entity that minted the credit tokens associated with each of the plurality of credit cards; a reward applicable to the spending of credit tokens associated with each of the plurality of credit cards; an incentive applicable to the spending of credit tokens associated with each of the plurality of credit cards; a balance associated with each of the plurality of credit cards; and an impact on a credit score of the first network participant based on the use of one or more of the plurality of credit cards.  (See Maeng, Col. 2, lines 44 – 48 (The mobile wallet application 120 includes one or more elements such as payment elements (e.g., credit or debit cards) and non-payment elements (e.g., identification cards). One of the elements may be a private e-currency (PE) card 122 for transacting using the private e-currency.), Col. 3, lines 1-4 (The merchant system receives transaction requests from the mobile wallet from the PE card using the private e-currency of the financial institution.), lines 35 – 40 (The financial institution 130, mobile wallet 120/PE card 122, merchant system(s) 140 and ATM(s) 150 may use the blockchain 160 to record transactions between them (e.g., payments using private e-currency, issuing of private e-currency) and query the blockchain for private e-currency balances.))  

Claim 18:
Maeng, Castinado and Opondo teach each and every element of Claim 13 above.
Maeng further teaches:
the credit card provided by a first network participant to a second network participant is configured to store jurisdiction specific credit tokens; wherein the jurisdiction specific credit tokens are exchangeable for local fiat currency, and are exchangeable for foreign currency at a predetermined exchange rate.  (See Maeng, Col. 4, lines 39 – 41 (The mobile wallet may display a balance of the private e-currency available to the wallet.), Col. 3, lines 18 – 23 (The financial institution system 130 may maintain multiple exchange rates for the private e-currency allowing the private e-currency to be redeemed for multiple, different government-issued paper currency depending on the geography of the wallet.))

Claim 19:
Maeng, Castinado and Opondo teach each and every element of Claim 13 above.
Maeng further teaches:
causing one or more of the credit tokens to be transferred from the second digital wallet to the first bank for exchange of fiat currency; and (See Maeng, Col. 4, lines 39 – 41 (The mobile wallet may display a balance of the private e-currency available to the wallet.), Col. 3, lines 18 – 23 (The financial institution system 130 may maintain multiple exchange rates for the private e-currency allowing the private e-currency to be redeemed for multiple, different government-issued paper currency depending on the geography of the wallet.))

causing second bank information to be transmitted to the first bank, wherein the second bank information comprises details that identify the second bank and a second digital wallet address associated with the second digital wallet of the second network participant, wherein the second digital wallet of the second network participant is associated the second account held by the second network participant with the second bank; -- 113 -- 60KN-314379-US2PATENT APPLICATION(See Maeng, Col. 4, lines 12 – 13 (The mobile wallet may register with a network associated with a financial institution.), lines 24 - 37 (The mobile wallet may receive a private e-currency (PE) amount from the financial institution (FI) system. This may include receiving a user input of the PE amount and a selection of a financial account for paying for the PE amount. The financial account may be a checking account or a credit card account. The requested PE amount and payment credentials for the financial account may be sent to the FI system, which may in tum issue the PE amount, debit the user's financial account, and record the transaction in a blockchain. The mobile wallet may further receive a PE address for the PE amount or may provide a PE address to the FI system for depositing the requested PE amount at the address.))

receiving, after causing the one or more digital tokens to be transferred from the second digital wallet to the first bank for exchange, an exchange indication confirming that the one or more digital tokens transferred from the second digital wallet to the first bank have been exchanged for fiat currency; (See Maeng, Col. 4, lines 29 – 33 (The requested PE amount and payment credentials for the financial account may be sent to the FI system, which may in turn issue the PE amount, debit the user's financial account, and record the transaction in a blockchain.), lines 39 – 41 (The mobile wallet may display a balance of the private e-currency available to the wallet.))60KN-314379-US2PATENT APPLICATIONAttorney Docket No. 60KN-314379-US2

reflecting, upon receiving the exchange indication from the first bank, an adjusted digital token balance in a digital wallet of the second network participant. (See Maeng, Col. 3, lines 35 – 43 (The financial institution 130, mobile wallet 120/PE card 122, merchant system(s) 140 and ATM(s) 150 may use the blockchain 160 to record transactions between them (e.g., payments using private e-currency, issuing of private e-currency) and query the blockchain for private e-currency
balances, for example. The environment 100 also may also include miners (not shown) that confirm or validate transaction requests and add validated transactions as a new block to the blockchain 160.))

Claim 20:
Maeng, Castinado and Opondo teach each and every element of Claim 13 above.
Maeng further teaches:
causing one or more of the credit tokens to be transferred from the second digital wallet to the second bank for exchange of fiat currency.  (See Maeng, Col. 4, lines 39 – 41 (The mobile wallet may display a balance of the private e-currency available to the wallet.), Col. 3, lines 18 – 23 (The financial institution system 130 may maintain multiple exchange rates for the private e-currency allowing the private e-currency to be redeemed for multiple, different government-issued paper currency depending on the geography of the wallet.))

Claim 21:
Maeng, Castinado and Opondo teach each and every element of Claim 13 above.
Maeng further teaches:
the first bank information comprises a validation blockchain IP address associated with a blockchain node associated with the first network participant. (See Maeng, Col. 3, lines 24 – 34 (The environment 100 further includes a blockchain 160. The blockchain 160 may be a data structure storing transactions in the private e-currency. It may operate across multiple computers and may be a public or private blockchain. In one example, the blockchain 160 is a private blockchain with read and write access limited to members of the financial institution's network.)) 

Claim 22:
Maeng, Castinado and Opondo teach each and every element of Claim 13 above.
Maeng further teaches:
the validation indication results from a consensus operation. (See Maeng, Col. 8 lines 18 – 35 (FIG. 6 is a timing diagram 600 showing an example of processing private e-currency. The example is illustrated with a mobile wallet 610, a payment recipient such as a merchant 620, a financial institution system 630 and a blockchain 640. At 611, the mobile wallet 610 may request an amount of private e-currency (PE) from the financial institution 630. The financial institution may issue the PE amount to the mobile wallet at 68 and record the transaction in the blockchain 640 at 613. As noted in the diagram, the issuing of the e-currency to the mobile wallet 610 and the recording of the issuance in the blockchain may be per formed simultaneously or near simultaneously. Issuing the    e-currency to the mobile wallet may include notifying the wallet of the recording of the transaction in blockchain. It may also include providing an address for the private e-currency. The recording in the blockchain may serve as proof that that mobile wallet owns the requested amount in private e-currency.))

Claim 23:
Maeng, Castinado and Opondo teach each and every element of Claim 13 above.
Maeng further teaches:
the validation indication results from one or more of a proof-of-authority consensus operation, a proof-of-history consensus operation, and a proof-of- work consensus operation, a proof-of-two consensus operation and a proof-of-stake consensus operation.  (See Maeng, Col. 8 lines 18 – 35 (FIG. 6 is a timing diagram 600 showing an example of processing private e-currency. The example is illustrated with a mobile wallet 610, a payment recipient such as a merchant 620, a financial institution system 630 and a blockchain 640. At 611, the mobile wallet 610 may request an amount of private e-currency (PE) from the financial institution 630. The financial institution may issue the PE amount to the mobile wallet at 68 and record the transaction in the blockchain 640 at 613. As noted in the diagram, the issuing of the e-currency to the mobile wallet 610 and the recording of the issuance in the blockchain may be per formed simultaneously or near simultaneously. Issuing the e-currency to the mobile wallet may include notifying the wallet of the recording of the transaction in blockchain. It may also include providing an address for the private e-currency. The recording in the blockchain may serve as proof that that mobile wallet owns the requested amount in private e-currency.))

Claim 24:
Maeng, Castinado and Opondo teach each and every element of Claim 13 above.
Maeng further teaches:
performing, prior to transmitting the request to validate to the blockchain, a pre- validation check for use of the credit card in a proposed transaction, wherein the pre- validation is based on an account balance associated with a the credit card and known to the digital wallet of the first network participant, wherein the digital wallet of the first network participant is stored in a node of the first network participant. (See Maeng, Col. 8, lines 42 – 47 (At 616, the merchant system 320 may access the blockchain 640 and query the blockchain for confirmations of the transaction request (submitted at 615).  At 617, the merchant system may verify whether the mobile wallet has stable private e-currency in the amount of payment.))

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GEORGE N. PROIOS/Examiner, Art Unit 3694                                                                                                                                                                                                        
/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694